Citation Nr: 0033825	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for stomach problems.

3.  Entitlement to service connection for joint stiffness.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for PTSD, stomach problems and joint stiffness.  
The veteran subsequently perfected timely appeals regarding 
each of these denials.

In the October 1998 rating decision, the RO also determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
"nervous condition" [the record makes it clear that the 
claimed disorder was psychiatric rather than neurological in 
nature] which had previously been denied in an August 1994 
rating decision.  The veteran did not file a Notice of 
Disagreement regarding the October 1998 decision.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 
20.302 (2000).  Thus, the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a nervous condition is not 
presently before the Board on appeal and will be discussed no 
further herein.

In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.



REMAND

The veteran is seeking service connection for PTSD.  He 
essentially contends that he has PTSD as a result of 
participating in covert operations in various countries 
during service.  He is also seeking service connection for 
stomach problems and joint stiffness.  

The Board notes that Congress recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A], 
which requires VA to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits.  This duty includes making reasonable 
efforts to obtain records that are relevant to the veteran's 
claim.  In accordance with this duty, and for the reasons and 
bases set forth below, the Board finds that additional 
evidentiary development is warranted before the veteran's 
claims can be properly adjudicated.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2000); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With respect to the 
second element, if there is no combat experience, or if there 
is a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the veteran contends that he has PTSD as a 
result of allegedly participating in various covert 
operations during service, including in Iraq prior to the 
beginning of Operation Desert Shield/Desert Storm.  In 
addition, the veteran has also asserted that he was sent on 
covert operations in various other countries, including Cuba, 
Lebanon, Turkey, Brazil, Germany, Panama and Libya, among 
others.  

The service records that are currently associated with the 
claims folder reflect that the veteran's military 
occupational specialty (MOS) was radioman and that he served 
on active duty from January 1988 to January 1991.  However, 
these service records do not show that he served in the 
Southwest Asia theater of operations either prior to or 
during the Persian Gulf War, or that he served in any of the 
various other nations he reported.  The only indication of 
overseas service in these records is a period in which the 
veteran was stationed at the U.S. Naval Air Facility in the 
Azores from July 1988 to August 1989.  The record also shows 
that he was stationed aboard the USS Austin from July 1990 to 
January 1991, although the record is unclear as to where the 
USS Austin was located throughout that period.  The Board can 
find no indication in these records that the received any 
combat citation during service, and there is no other 
official record or other corroborative evidence showing that 
he was exposed to combat as he alleges.  Moreover, there is 
of record no indication of training for, or participation in, 
the kinds of missions the veteran claims.  Nor is there any 
indication in the records now contained in the claims folder 
that the veteran was part of any "elite forces" as he has 
testified under oath [see the hearing transcript, page 8, 
11].

The Board notes that because the veteran's service records 
were provided by an agency of the U.S. Government, reliance 
upon them is consistent with the well-recognized reliance 
placed by VA upon service department determinations.  
See 38 C.F.R. § 3.203 (2000); cf. Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The record reflects that when the veteran filed his initial 
claim, he did not submit a copy of his Certificate of Release 
or Discharge from Active Duty (DD 214).  Rather, he submitted 
a Request Pertaining to Military Records, in which he noted 
that he had lost his DD 214 during a move.  It does not 
appear that a copy of the DD 214 was ever obtained and 
associated with the claims folder by either the veteran or 
the RO.

As noted above, VA's duty to assist includes making 
reasonable efforts to obtain records that are relevant to the 
veteran's claim.  In the case of records from another Federal 
department or agency, VA's efforts to obtain those records 
will continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103A].  

In an effort to assist the veteran in the development of his 
claim for PTSD, the RO issued a letter to the veteran in May 
1998 requesting that he provide a list of the specific 
stressors which led to his claimed PTSD.  He was further 
asked to provide specific dates and places for the events 
specified, and to provide the names, ranks, and units of any 
personnel that were involved with these events.  Although the 
veteran responded to this request with written statements in 
which he set forth his alleged stressful events, he did not 
provide sufficient detail on which to conduct a meaningful 
attempt at verification.  In addition, although the veteran 
provided testimony at a personal hearing before the 
undersigned in October 2000, he did not provide sufficient 
detail on which to conduct a meaningful attempt at 
verification.  Specifically, the Board notes that he failed 
to provide specific dates and locations for the various 
events specified and he failed to provide the names, ranks 
and unit designations for any personal that were involved, 
including the names of any casualties.  

The Court has held that VA's duty to assist is not a one-way 
street, meaning that a claimant cannot sit by when requested 
to submit additional evidence or to report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  While this case 
is in remand status, the Board believes that the veteran 
should again be asked to provide specific dates and places 
for the events specified, and to provide the names, ranks, 
units, and any other clarifying information as to the 
identity of individuals involved, particularly the names of 
the individuals he testified as to having seen be killed or 
injured during his October 2000 hearing.  The Board cautions 
the veteran concerning his responsibility to cooperate with 
VA in this matter.  It is expected that he will provide 
information of sufficient specificity to allow for 
verification of the events which he claims occurred.

In addition, the RO should attempt to obtain a ship's history 
for the USS Austin which covers the period during which the 
veteran was stationed on board. 

Pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to be codified 
at 38 U.S.C. § 5103], VA has a duty to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  With respect to the 
veteran's claims for stomach problems and joint stiffness, 
the Board believes that the veteran and his representative 
have not yet been notified of the specific information and 
evidence that is necessary to substantiate his claim.

During his October 2000 hearing, the veteran testified that 
he was receiving Social Security disability benefits.  
Because these records may be relevant to the issues on 
appeal, the Board finds that while this case is in remand 
status, the RO should obtain a copy of the veteran's file 
from the Social Security Administration.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is remanded for the following actions:

1.  The RO should advise the veteran and 
his attorney in writing of the type of 
information, including medical or lay 
evidence, that is necessary to 
substantiate his claims for benefits.  
The RO should  specifically request that 
the veteran and his attorney identify 
whether there is any additional medical 
evidence pertaining to his claimed PTSD, 
stomach problems and/or joint stiffness 
which has not been associated with his VA 
claims folder.  After securing any 
necessary consents from the veteran, the 
RO should obtain such evidence and 
associate it with the veteran's VA claims 
folder.

2.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the name, rank, unit, and any 
other clarifying information as to the 
identity of any individuals involved in 
the alleged stressful events, including 
the names of casualties.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  To the extent possible, the 
veteran should provide separate, detailed 
information concerning each of the "at 
least 16" operations he claims to have 
been involved in as part of "elite 
forces" [see the October 2000 hearing 
transcript, page 11].  

3.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for 
benefits, including a copy of the 
decision itself.

4.  The RO should ensure that a copy of 
the veteran's Certificate of Release or 
Discharge from Active Duty (DD 214) is 
obtained and associated with the claims 
folder.  The RO should also obtain a 
ship's history for the USS Austin for the 
period during which the veteran was 
assigned (July 1990 to January 1991).

5.  Following the receipt of the 
requested information, the RO should make 
a determination as to whether any 
additional development is warranted 
pursuant to the Veterans Claims 
Assistance Act of 2000, to include 
scheduling the veteran for appropriate VA 
examinations or attempting to verify the 
veteran's claimed stressors with the U.S. 
Armed Services Center for Research of 
Unit Records (USACRUR), 7798 Cissna Road, 
Suite 101 Springfield, Virginia 22150-
3197.

6.  Once all necessary development has 
been completed, the RO should 
readjudicate the veteran's service 
connection claims.  In particular, the RO 
should make a specific finding of fact as 
to whether the veteran was engaged in 
combat during service.  If the veteran is 
found to engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 
1154(b) are to be applied.  If the 
veteran is not found to have engaged in 
combat, the RO should make specific 
findings as to whether the claimed 
stressors occurred.  To the extent 
necessary to determine any of the claims, 
the RO should also determine whether the 
veteran has Persian Gulf service.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


